
	
		I
		112th CONGRESS
		2d Session
		H. R. 6229
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2012
			Mrs. Biggert (for
			 herself and Mr. McNerney) introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To reauthorize the United States Fire Administration, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Fire Administration
			 Reauthorization Act of 2012.
		2.Clarification of
			 relationship between United States Fire Administration and Federal Emergency
			 Management AgencySection 5(c)
			 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2204) is
			 amended to read as follows:
			
				(c)Deputy
				administratorThe Administrator may appoint a Deputy
				Administrator, who shall—
					(1)perform such
				functions as the Administrator shall from time to time assign or delegate;
				and
					(2)act as
				Administrator during the absence or disability of the Administrator or in the
				event of a vacancy in the office of
				Administrator.
					.
		3.Modification of
			 authority of Administrator to educate public about fire and fire
			 preventionSection 6 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2205) is amended by
			 striking to take all steps and all that follows through
			 fire and fire prevention. and inserting to take such
			 steps as the Administrator considers appropriate to educate the public and
			 overcome public indifference as to fire, fire prevention, and individual
			 preparedness..
		4.Authorization of
			 appropriationsSection
			 17(g)(1) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C.
			 2216(g)(1)) is amended—
			(1)in subparagraph
			 (G), by striking and at the end;
			(2)in subparagraph
			 (H), by striking the period at the end and inserting a semicolon;
			(3)by adding after
			 subparagraph (H) the following:
				
					(I)$76,490,890 for fiscal year 2013, of
				which $2,753,672 shall be used to carry out section 8(f);
					(J)$76,490,890 for fiscal year 2014, of
				which $2,753,672 shall be used to carry out section 8(f);
					(K)$76,490,890 for fiscal year 2015, of
				which $2,753,672 shall be used to carry out section 8(f);
					(L)$76,490,890 for fiscal year 2016, of
				which $2,753,672 shall be used to carry out section 8(f); and
					(M)$76,490,890 for fiscal year 2017, of
				which $2,753,672 shall be used to carry out section
				8(f).
					;
				and
			(4)in subparagraphs
			 (E) through (H), by moving each margin 2 ems to the left.
			5.Removal of
			 limitationSection 9(d) of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2208(d)) is
			 amended—
			(1)by striking
			 Update.— and all that follows through
			 The Administrator and inserting Update.—The
			 Administrator; and
			(2)by striking
			 paragraph (2).
			
